Case: 15-41093      Document: 00513421195         Page: 1    Date Filed: 03/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-41093
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 11, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

SAUL LATIN, true name Saul Adrian Latin,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:15-CR-74-1


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Saul Latin has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
(5th Cir. 2011). Latin has not filed a response.
       We have reviewed counsel’s brief and the relevant portions of the record
reflected therein. Although counsel addresses the validity of Latin’s appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41093    Document: 00513421195     Page: 2   Date Filed: 03/11/2016


                                 No. 15-41093

waiver, counsel does not discuss the district court’s compliance with Federal
Rule of Criminal Procedure 11. An appeal waiver in the plea agreement does
not waive the district court’s compliance with Rule 11 or the need to brief this
issue adequately in an Anders brief. See United States v. Carreon-Ibarra, 673
F.3d 358, 362 n.3 (5th Cir. 2012); see also United States v. Brown, 328 F.3d
787, 789-90 (5th Cir. 2003). Nevertheless, our independent review confirms
that the guilty plea was knowing and voluntary. We therefore concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2